             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 1 of 27




 1                                                              THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
     SENIOR HOUSING ASSISTANCE GROUP,                       No. 2:17-cv-01115-RSM
10
                            Plaintiff/Counter-              SENIOR HOUSING ASSISTANCE
11                          Defendant,                      GROUP’S AND SENIOR HOUSING
                                                            ASSISTANCE CORPORATION’S
12       v.                                                 RESPONSE TO DEFENDANTS AND
     AMTAX HOLDINGS 260, LLC, et al.                        COUNTER-PLAINTIFFS’ MOTION FOR
13                                                          SUMMARY JUDGMENT
                            Defendants/Counter-
14                          Plaintiffs.
15                                                          NOTED ON MOTION CALENDAR:
                                                            DECEMBER 21, 2018
16

17
                                                            ORAL ARGUMENT REQUESTED
18
     AMTAX HOLDINGS 260, LLC, et al.,
19
                            Third-Party Plaintiffs,
20           v.
21   SENIOR HOUSING ASSISTANCE
     CORPORATION, et al.
22
                            Third-Party Defendants.
23

24

25

26

     Senior Housing Assistance Group’s and Senior Housing        HILLIS CLARK MARTIN & PETERSON            P.S.
     Assistance Corporation’s Response to Defendants’ and        999 Third Avenue, Suite 4600
     Counter- Plaintiff’s Motion for Summary Judgment            Seattle, Washington 98104
     (2:17-cv-01115-RSM)                                         Tel: (206) 623-1745 Fax: (206) 623-7789
              Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 2 of 27




 1                                          I.      INTRODUCTION

 2           The Court should deny AMTAX’s Motion for Summary Judgment and enter summary

 3   judgment for SHAG. Only one reasonable interpretation of the contracts exists. Section 7.4L of

 4   the partnership agreements details the conditions SHAG must meet to exercise its Special ROFR

 5   rights. As described in SHAG’s Motion for Summary Judgment, Dkt. 85, SHAG has met those

 6   conditions and has exercised its Special ROFRs. It should now be permitted to purchase the

 7   properties for the pre-determined price as the parties agreed at the outset of these partnerships.

 8   SHAG does not need AMTAX’s consent either to SHAG’s Special ROFR exercise or to a third-

 9   party sale that AMTAX claims is needed to trigger SHAG’s Special ROFR.

10           AMTAX asks the Court to interpret SHAG’s Special ROFR rights in a wholly

11   unreasonable manner. AMTAX contends that SHAG cannot exercise its purchase right unless

12   (1) within a short two-year window after the end of the 15-year compliance period (2) a third-

13   party makes an unsolicited and unconditional offer to purchase the project (3) despite having been

14   made aware of SHAG’s Special ROFR rights, and (4) AMTAX has consented to the third-party

15   sale, during that two-year window, knowing its consent will allow SHAG to then buy the project

16   at a significantly lower price than the project would fetch after SHAG’s two-year window expires.

17   This is absurd. AMTAX’s interpretation of the partnership agreements is unreasonable, and it is

18   impossible to imagine the parties intended to give SHAG—a key project participant—a right it

19   could not reasonably hope to exercise.

20           Neither SHAG nor any other party is attempting to improperly force AMTAX out of the

21   partnerships. The parties—including AMTAX—agreed almost 20 years ago that SHAG would be

22   entitled to buy the projects on the terms set forth in Section 7.4L. SHAG is merely trying to

23   exercise that right. AMTAX is asking the Court to re-write the contract in a way that would

24   change the agreement now that AMTAX has claimed all its tax credits and the projects have

25   appreciated in value. The Court should enter summary judgment for SHAG.

26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 1                                           Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
              Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 3 of 27




 1                                           II.     BACKGROUND

 2           SHAG and Senior Housing Assistance Corporation (“SHAC”) filed their own Motion for

 3   Summary Judgment, Dkt. 85, which contains a lengthy factual background. SHAG and SHAC

 4   will not repeat it in its entirety, but will augment or restate portions here.

 5           A.      THE LOW-INCOME HOUSING TAX CREDIT STATUTE

 6           This case involves seven Low-Income Housing Tax Credit (“LIHTC”) projects, each

 7   owned by a limited partnership. The LIHTC projects at issue each dedicate 100 percent of their

 8   units to low- and moderate-income elderly and disabled people. Dkt. 88 (“Woolford Decl.”) ¶ 10.

 9           The LIHTC statute, 26 U.S.C. § 42 (“Section 42” or “Code Section 42”), encourages

10   private investment in low-income housing by offering 10 years’ worth of significant tax credits

11   that reduce an investor’s federal income tax on a dollar-for-dollar basis. E.g., Homeowner’s

12   Rehab, Inc. v. Related Corp. V SLP, L.P., 479 Mass. 741, 743-44 (2018). After the investor has

13   claimed all its tax credits, the LIHTC statute seeks to facilitate the transfer of LIHTC properties to

14   nonprofit organizations by authorizing a below-market (in most cases), minimum purchase price

15   nonprofits can pay to acquire the properties:

16           No Federal income tax benefit shall fail to be allowable to the taxpayer with
             respect to any qualified low-income building merely by reason of a right of 1st
17           refusal held by . . . a qualified nonprofit organization . . . to purchase the property
             after the close of the compliance period for a price which is not less than the
18           minimum purchase price [defined in 26 U.S.C. § 42(i)(7)(B)].
19   26 U.S.C. § 42(i)(7)(A). See also Homeowner’s Rehab, 479 Mass. at 754-55 (describing the
20   Congressional interest in facilitating these below-market sales). The statute does not define
21   “right of 1st refusal.” See 26 U.S.C. § 42(i)(7).
22           B.      THE LIMITED PARTNERSHIP AGREEMENTS
23           Each LIHTC project at issue is owned by a limited partnership. Those projects, and the
24   various entities involved in the project partnerships, are listed in a chart in Paragraph 12 of the
25   First Declaration of Bryan Park, Dkt. 93, (“First Park Decl.”). The AMTAX defendant entities are
26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 2                                           Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
                 Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 4 of 27




 1   the investors (the “Investor Limited Partners”) in the limited partnerships, and AMTAX has

 2   claimed the LIHTC tax credits generated by the projects. Dkt. 93 (First Park Decl.) ¶¶ 15, 40. The

 3   other participants in the partnerships are described at greater length in SHAG’s Motion for

 4   Summary Judgment, but include SHAG (a local nonprofit focused on low-income senior

 5   housing), SHAC (SHAG’s wholly-owned for-profit subsidiary), and Pacific Northern

 6   Construction Company and its affiliates (“PNCC”) (the developers of each project). Dkt. 88

 7   (Woolford Decl.) ¶¶ 6, 8; Dkt. 93 (First Park Decl.) ¶ 5.

 8              AMTAX disputes SHAG’s right under the partnership agreements to buy the LIHTC

 9   properties at a pre-determined below-market price after 15 years—at the end of each project’s

10   “compliance period.”1 Beginning at the end of the compliance period, the partnership agreements

11   authorize three ways in which the individual project participants can accomplish a purchase or

12   sale of the property. Dkt. 88 (Woolford Decl.) Exs. E-F §§ 7.4J, 7.4K, 7.4L. Each right is

13   exercisable for only two years after the close of the compliance period.

14              Section 7.4J of each limited partnership agreement provides an “option” held by the

15   General Partner of each partnership. Pursuant to the terms of that option, the General Partner has

16   two years after the close of the compliance period to exercise its right to buy the project at the

17   greater of fair market value or the sum of the outstanding debt secured by the project plus any

18   taxes that would be owed by the Investor Limited Partner upon sale (a price similar to the Special

19   ROFR price under Section 7.4L). Id. Exs. E-M § 7.4J.

20              Under Section 7.4K of each agreement, the Investor Limited Partner (AMTAX) has the

21   right to “force a sale” of the project, at fair market value, for two years after the close of the

22   compliance period. Id. Exs. E-F § 7.4K. That right is expressly “[s]ubject to the option” in

23   Section 7.4J. Id. In the first two agreements negotiated, the partnership agreements reiterate that

24
     1
       The “compliance period” is so named because after the 10 years’ worth of federal tax credits for each project have
25
     been claimed, each project must continue to comply with rent restrictions for another five years to avoid IRS
     recapture of the tax credits. E.g., Homeowner’s Rehab, 479 Mass. at 743.
26
         Senior Housing Assistance Group’s and Senior Housing Assistance     HILLIS CLARK MARTIN & PETERSON          P.S.
         Corporation’s Response to Defendants and Counter-Plaintiffs’        999 Third Avenue, Suite 4600
         Motion for Summary Judgment                                         Seattle, Washington 98104
         (2:17-cv-01115-RSM) - 3                                             Telephone: (206) 623-1745
                                                                             Facsimile: (206) 623-7789
                 Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 5 of 27




 1   point by also giving the General Partner (the option holder) a “Right of First Refusal” to purchase

 2   the project in the event the Investor Limited Partner forces a sale under Section 7.4K. Id. Exs. E &

 3   H § 7.4K. In the other five agreements, Section 7.4K confirms that any forced sale will also be

 4   subordinate to SHAG’s right to exercise its Special ROFR “in accordance with the provisions of

 5   Section 7.4L.” Id. Exs. F-G, I-M § 7.4K.

 6              Notwithstanding the option and forced sale rights given to the General Partner and the

 7   Investor Limited Partner in Sections 7.4J and K, Section 7.4L gives SHAG the right, for two years

 8   after the close of the compliance period, to purchase the project at a minimum price set by the

 9   LIHTC statute (plus some additional possible costs not likely to be relevant here):

10              Notwithstanding Paragraphs 7.4J and 7.4K above, for a period of twenty-four
                (24) months following the close of the Compliance Period as determined by the
11              Code, if (i) the Senior Housing Assistance Group (the “Purchaser”) is then the
                Lessee and operator of the Apartment Complex pursuant to the Operating Use
12
                Lease, (ii) the Senior Housing Assistance Corporation is then a qualified
13              corporation with respect to the Purchaser (as defined under Section
                42(h)(5)(D)(ii) of the code) and is a member of a General Partner, and (iii) the
14              Purchaser is then a qualified nonprofit organization as defined under Section
                42(h)(5)(C) of the Code, then the Purchaser shall have a “Right of First Refusal”
15              (the “Special ROFR”) to purchase the Project at a purchase price (the “Purchase
                Price”) equal to the sum of (1) the minimum purchase price as determined under
16
                Section 42(i)(7)(B) of the Code (the “Statutory Minimum Purchase Price”) and
17              (2) the amount of each of the items set forth in Section 6.2B(ii), Paragraphs First
                through Seventh thereof, to the extent that the amounts of such items are not
18              already reflected in the Statutory Minimum Purchase Price in order to avoid any
                duplication.
19
     Id. Ex. F § 7.4L; accord id. Exs. E, G-M § 7.4L.
20
                Nothing in Sections 7.4J, K, and L makes the rights in those sections contingent on any
21
     other party’s consent, although SHAG’s right has first priority over the others. And the exercise of
22
     SHAG’s Special ROFR right, like the General Partner’s option, expressly is not subject to prior
23
     approval by the Investor Limited Partner:2
24

25   2
      As explained below, the reference to the “Special ROFR” in this provision was added to the last five partnership
     agreements to confirm the parties’ intent.
26
         Senior Housing Assistance Group’s and Senior Housing Assistance     HILLIS CLARK MARTIN & PETERSON         P.S.
         Corporation’s Response to Defendants and Counter-Plaintiffs’        999 Third Avenue, Suite 4600
         Motion for Summary Judgment                                         Seattle, Washington 98104
         (2:17-cv-01115-RSM) - 4                                             Telephone: (206) 623-1745
                                                                             Facsimile: (206) 623-7789
              Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 6 of 27




 1           the Investor Limited Partners shall have the right . . . with consent of all
             remaining Partners, to approve or disapprove the sale of all or substantially all of
 2           the assets of the Partnership (other than a sale pursuant to the Option described
             in Section 7.4J or the Special ROFR described in Section 7.4L).
 3
     E.g., id. Ex. F § 4.5A(iii) (emphasis added).
 4
             C.      THE NEGOTIATION OF THE LIMITED PARTNERSHIP AGREEMENTS
 5
             The limited partnership agreements for each partnership were negotiated by Bryan M. Park
 6
     on behalf of the developer and General Partner entities, and by Paramount Investment Group, Inc.
 7
     or its affiliates (“Paramount”) on behalf of AMTAX. Dkt. 93 (First Park Decl.) ¶¶ 9, 17. From the
 8
     beginning, Mr. Park required a Special ROFR for SHAG’s benefit. When negotiating the
 9
     Woodlands limited partnership agreement, the first partnership agreement negotiated and
10
     executed, Mr. Park wrote to Paramount to ensure the Special ROFR would be included in the
11
     partnership agreements:
12
             Because of the involvement of the Senior Housing Assistance Group in the
13           Project, we are required to obtain for the benefit of the Senior Housing Assistance
             Corporation and/or the Senior Housing Assistance Group a right of first refusal
14
             (“ROFR”) to acquire the Project at the statutory minimum price (i.e., the
15           underlying debt plus exit taxes) provided for under Section 42(i)(7) of the Internal
             Revenue Code of 1986 (the “Code”), exercisable after the expiration of the 15-
16           year tax credit compliance period. The Senior Housing Assistance Group and the
             Senior Housing Assistance Corporation, its wholly-owned taxable subsidiary, are
17           both qualified nonprofit organizations for purposes of Section 42(i)(7) of the
18           Code. In order to provide meaningful opportunities and incentives for both the
             for-profit participants (Pacific Northern, Covenant, Frame and Carroll) and the
19           nonprofit participants (Senior Housing Assistance Group and the Senior Housing
             Assistance Corporation), our arrangement is that the for-profit participants would
20           be entitled to 99% of the residual economic benefits (i.e., the Development Fee,
             the Deferred Development Fee and any other fees paid from available cash flow)
21           retained by the General Partner and Developer LLC during the 15-year tax credit
22           compliance period, and the nonprofit participants would be entitled to 1% of the
             residual economic benefits retained by the General Partner and Developer LLC
23           plus 1% of the gross revenues from Project operations (as a portion of the
             combined Property Management Fee) during the 15-year tax credit compliance
24           period and the opportunity to purchase the Project at the statutory minimum
             purchase price after the expiration of the 15-year tax credit compliance period.
25           However, for purposes of determining the actual purchase price under the ROFR,
26           the statutory minimum purchase price would be increased to the extent necessary
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 5                                           Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
              Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 7 of 27




 1           to pay any unpaid Asset Management Fee to Paramount Financial Group, any
             Credit Recovery Loans to the Investment Partnership, and any Exit Tax
 2           Distribution to the Investment Partnership, consistent with Paragraphs 4.3.2, 4.3.3
             and 4.3.4 of the Proposal. Since the ROFR is an important factor in our valuable
 3
             relationship with the Senior Housing Assistance Group and the Senior Housing
 4           Assistance Corporation, it is important that we obtain such a ROFR on their
             behalf.
 5
     Id. ¶ 18, Ex. A. Shortly after Mr. Park raised this issue, the parties signed an Investment
 6
     Agreement that contained the necessary ROFR language in substantially the same form that
 7
     became Section 7.4L of the partnership agreements. Id. ¶ 19, Ex. B.
 8
             As described in SHAG’s Motion for Summary Judgment, Mr. Park’s letter to Paramount
 9
     evinced the parties’ intent that the below-market Special ROFR be unilaterally exercisable by
10
     SHAG at the end of the compliance period in order to give SHAG a “meaningful” opportunity to
11
     purchase the Project commensurate with the opportunities enjoyed by the other project
12
     participants. Id. ¶ 20. However, the parties conditioned SHAG’s Section 7.4L Special ROFR right
13
     on SHAG having fulfilled its expected role in the project: serving as lessee and operator for each
14
     project and ensuring favorable tax treatment for the projects. Id. ¶¶ 22-29; see also Dkt. 88
15
     (Woolford Decl.) Exs. E-F § 2.3 (stating that one of the two purposes of the partnerships was to
16
     enter into operating lease agreements with SHAG to ensure favorable tax treatment), Exs. E-M
17
     § 7.4L (listing conditions of Special ROFR exercise). If SHAG performed the function intended
18
     by the partnerships, SHAG would then—and only then—be entitled to purchase the project,
19
     without further condition, at the end of the 15-year compliance period. See id.
20
             In negotiating the partnership agreements for the last five of the seven LIHTC projects, the
21
     parties also made an edit to affirm and reinforce SHAG’s right to exercise its Special ROFR
22
     unilaterally. Dkt. 93 (First Park Decl.) ¶ 30. For the last five partnership agreements, the parties
23
     added the phrase “or the Special ROFR described in Section 7.4L” to the language limiting the
24
     Investor Limited Partner’s right in Section 4.5A(iii) to approve a sale of the project (quoted in full
25

26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 6                                           Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
              Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 8 of 27




 1   above). Id. ¶ 30 & Exs. C-G. Paramount did not object to that edit, and never questioned why it

 2   was being made and incorporated into the final signed agreements. Id. ¶ 30.

 3           Other Paramount documents confirm that the price AMTAX was paying for its investment

 4   included no expectation of benefiting from an ultimate sale of the property. AMTAX was

 5   paying—through its capital contributions—an amount tied only to its expected tax credits and

 6   losses. Id. ¶¶ 32-34. In the Investment Agreement Paramount executed for Woodlands, Paramount

 7   makes clear that AMTAX was paying

 8           $2,300,000 ($0.819 per tax credit) in exchange for receiving a 10-year stream of
             Tax Credits in the amount $2,807,974 and after tax loss benefits of $788,058
 9           ($2,300,000 tax losses multiplied by a corporate tax rate of .35) for a Total
             Benefit Stream of $3,596,032 ($2,807,974 tax credits + $788,058 tax losses).
10
             Therefore, 78.08% of PFG’s Total Benefit Stream is comprised of Tax Credits
11           and 21.92% is comprised of tax losses.

12   Id. ¶¶ 32-34, Ex. B. In addition, Paramount’s own internal financial projections—made at or near

13   the time the partnership agreements were negotiated—assumed AMTAX would not receive sale

14   proceeds in evaluating the expected rate of return on its investments. Dkt. 87 (Rubenzahl Decl.)

15   ¶ 3.

16           D.      THE PROJECTS’ OPERATIONAL HISTORY
             AMTAX has realized the financial returns it expected—and more—from the actual
17
     operation of the projects. AMTAX has now claimed all the tax credits available for the seven
18
     LIHTC projects at issue. Dkt. 93 (First Park Decl.) ¶ 40. AMTAX has enjoyed a portfolio-wide
19
     internal rate of return of 14.2 percent per year on an after-tax basis. Dkt. 87 (Rubenzahl Decl.) ¶ 4.
20
     AMTAX’s returns have come almost entirely from tax credits and tax losses, and—by design—
21
     from only modest amounts of cash flow to which the Investor Limited Partner was entitled under
22
     the partnership agreements. Id. ¶ 5; Dkt. 93 (First Park Decl.) ¶ 40. All together, those amounts
23
     totaled more than $34 million—more than $33 million of which came from tax benefits. Id. No
24
     financial projection done at or near the outset of any of the seven projects showed an expected rate
25
     of return to the Investor Limited Partner as high as 14.2 percent per year. Dkt. 87 (Rubenzahl
26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 7                                           Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
                Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 9 of 27




 1   Decl.) ¶ 6. These investments have therefore already exceeded expectations based on their rates of

 2   return.

 3             The developer, PNCC, has made money through earning certain fees and through property

 4   management agreements that allocate operating cash flow to a property management company

 5   affiliated with PNCC. Second Decl. of Bryan Park (“Second Park Decl.”) ¶ 8. All told, SHAG and

 6   SHAC have retained only approximately one percent of the fees that have flowed to the General

 7   Partners in the projects, and one percent of the operational cash flow resulting from managing the

 8   projects. Decl. of Jay Woolford in Supp. of SHAG’s and SHAC’s Resp. to AMTAX Holdings 260

 9   LLC’s Mot. for Summ J. (“Woolford Resp. Decl.”) ¶ 5. SHAG has not otherwise benefitted

10   financially (including tax benefits) in any significant way to date. Id. ¶ 6. The benefits SHAG

11   expects from these projects come almost entirely from its Special ROFRs, which SHAG wants to

12   exercise in order to fulfill its mission and provide as much low-income housing as possible in the

13   region. Id. ¶ 7.

14             E.       AMTAX HAS REJECTED SHAG’S ATTEMPTS TO EXERCISE ITS SPECIAL
                        ROFRS
15
               SHAG has exercised its Special ROFRs in four of the LIHTC projects within two years of
16
     the close of those projects’ compliance periods. Dkt. 88 (Woolford Decl.) ¶ 29. SHAG expects to
17
     exercise its Special ROFRs in the others. Id. ¶ 31. To date, SHAG has exercised its Special ROFR
18
     in projects called Meridian Court, Auburn Court, Boardwalk, and WoodRose. Id. ¶ 29.
19
               The compliance period for Meridian Court expired first among the seven projects—on
20
     December 31, 2012. See Dkt. 93 (First Park Decl.) ¶ 12. SHAG therefore had until two years
21
     later—December 31, 2014—to exercise its Special ROFR. See Dkt. 88 (Woolford Decl.) Ex. I at
22
     § 7.4L. In the weeks preceding December 31, 2014, SHAG began taking steps to exercise its
23
     Special ROFR. Bryan Park, who negotiated the Meridian Court partnership agreement (like all of
24
     the partnership agreements), discussed a potential Special ROFR exercise with SHAG’s board of
25
     directors. Dkt. 90 (Decl. of Eric S. Pettit in Supp. of Defs. and Counter-Pls.’ Mot. for Summ. J.
26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 8                                           Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 10 of 27




 1   (“Pettit Decl.”)) Ex. GG. Because Mr. Park understood, by reputation and course of dealing, that

 2   AMTAX’s new management was likely to resist SHAG’s Special ROFR exercise (AMTAX was

 3   no longer managed by Paramount, and was managed instead by an entity called HCP Pacific

 4   Asset Management LLC), Mr. Park recommended a “belt and suspenders” approach that included

 5   soliciting a third-party offer for the Meridian Court property, even though he did not believe a

 6   third-party offer to be a necessary pre-condition to SHAG’s Special ROFR exercise. Second Park

 7   Decl. ¶ 17; Dkt. 90 (Pettit Decl.) Ex. B at 65-67. Mr. Park solicited a third-party offer from SSRE

 8   Development, which ultimately offered $13 million for Meridian Court. Dkt. 88 Ex. O; Dkt. 90

 9   (Pettit Decl.) Ex. B at 65-67. SSRE signed and delivered a Purchase and Sale Agreement for

10   Meridian Court, and understood that Agreement would have been binding on SSRE had the

11   Agreement been counter-signed by the Meridian Court limited partnership. Dkt. 88 Ex. O; Decl.

12   of Jake Ewart in Supp. of SHAG’s and SHAC’s Resp. to AMTAX Holdings 260, LLC’s Mot. for

13   Summ. J. (“Ewart Resp. Decl.”) Ex. A. Mr. Park, on behalf of Meridian Court’s general partner,

14   transmitted SSRE’s Purchase and Sale Agreement to AMTAX on December 29, 2014. Dkt. 88

15   (Woolford Decl.) Ex. P.

16           Also on December 29, 2014, Meridian Court’s General Partner, Steel Lake Enterprises,

17   LLC, exercised its option right under Section 7.4J. Dkt. 93 (First Park Decl.) Ex. I. SHAG

18   exercised its Special ROFR the following day, on December 30, 2014. Dkt. 88 (Woolford Decl.)

19   Ex. S. As anticipated, AMTAX objected to SHAG’s Special ROFR exercise in a letter dated

20   February 13, 2015, stating that the partnership had not agreed to accept any third-party offer for

21   the property, which AMTAX contended was a necessary pre-condition to SHAG’s Special ROFR

22   exercise. Dkt. 91 (Trane Decl.) Ex. PP at 2.

23           SHAG went through a similar process for subsequent Special ROFR exercises. Dkt. 88

24   (Woolford Decl.) ¶¶ 39-49. For Auburn Court, SHAG received another signed Purchase and Sale

25   Agreement from SSRE offering to purchase Auburn Court for $21 million. Dkt. 90 (Pettit Decl.)

26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 9                                           Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 11 of 27




 1   Ex. RR. This offer was, like SSRE’s Meridian offer, solicited by Bryan Park, but was intended by

 2   SSRE to be binding had it been accepted. Dkt. 90 (Pettit Decl.) Ex. B at 65-67; Ewart Resp. Decl.

 3   Ex. A. SHAG also received a signed letter of intent from Redwood Housing Partners, LLC

 4   making an all cash offer to buy Auburn Court for $21.5 million. Dkt. 77 ¶¶ 12-14; Dkt. 88

 5   (Woolford Decl.) Ex. U. Both offers were transmitted to AMTAX before SHAG exercised its

 6   Special ROFR. Dkt. 88 (Woolford Decl.) Exs. V, X, Y. AMTAX again objected to SHAG’s

 7   Special ROFR exercise. Dkt. 90 (Pettit Decl.) Ex. UU.

 8           For the Boardwalk and WoodRose Special ROFR exercises, SHAG had received two

 9   signed letters of intent from Reliant Group Management, LLC to purchase Boardwalk and

10   WoodRose for $23.6 million and $15.7 million, respectively. Dkt. 77 ¶ 5; Dkt. 88 (Woolford

11   Decl.) Ex. Z. SHAC, the General Partner for both Boardwalk and WoodRose, forwarded Reliant’s

12   offers to AMTAX on November 17, 2016. Dkt. 88 (Woolford Decl.) Exs. AA, CC. SHAG

13   exercised its Special ROFRs for those two projects the next day. Id. Exs. BB, DD. AMTAX has

14   objected to those exercises, as well. Dkt. 90 (Pettit Decl.) Ex. XX.

15           Although AMTAX claims third-party offers are necessary for SHAG to exercise its

16   Special ROFRs, AMTAX finds fault with all of these third-party offers. AMTAX describes them

17   either as a “sham” (if solicited), insufficient (if not in the form of a final binding agreement), or

18   ineffective for having not been accepted by the partnerships. Dkt. 89 (Defs. and Counter-Pls.’

19   Mot. for Summ. J., Dkt. 89 (“AMTAX Mot.”)) at 20, 28-29.

20           Given AMTAX’s objections, SHAG has taken no further steps to purchase the properties.

21   It filed this declaratory judgment action seeking to enforce its purchase rights.

22                                             III.    ARGUMENT

23           In Washington, a court interprets a contract as a matter of law. Int’l Marine

24   Underwriters v. ABCD Marine, LLC, 179 Wash.2d 274, 282 (2013). In doing so, the court’s

25   “primary goal is to ascertain the parties’ intent at the time they executed the contract,” and to

26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 10                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
              Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 12 of 27




 1   distinguish that intent from the “interpretations the parties are advocating at the time of the

 2   litigation.” Id. Courts may use extrinsic evidence in ascertaining the parties’ intent, and may

 3   consider the structure and overall content of the contract as a whole. Id. at 82-83. A court should

 4   not interpret a contract in a manner that would lead to an absurd result, or that would render a

 5   provision superfluous or meaningless. E.g., Hartford Fire Ins. Co. v. Columbia State Bank,

 6   183 Wash. App. 599, 608 (2014) (courts should not interpret contracts in ways that lead to

 7   “absurd results”); Ibrahim v. AIU Ins. Co., 177 Wash. App. 504, 515 (2013) (courts should give

 8   “meaning to all provisions” and not “render some superfluous or meaningless”).

 9           The Court should deny AMTAX’s Motion for Summary Judgment and enter summary

10   judgment for SHAG. AMTAX asks the Court to assume the parties negotiated a purchase right for

11   SHAG that it could never hope to exercise. This is not a reasonable reading of the partnership

12   agreements based on either their plain language or the context in which they were entered.

13           A.       SECTION 7.4L CONTAINS ALL CONDITIONS FOR EXERCISE OF SHAG’S SPECIAL
                      ROFR, AND THOSE CONDITIONS HAVE BEEN MET
14
             Section 7.4L sets forth all the conditions for a Special ROFR exercise: (1) SHAG must
15
     exercise within 24 months of the close of the compliance period; (2) SHAG must be “then the
16
     Lessee and operator of the Apartment Complex pursuant to the Operating Use Lease;” (3) SHAC
17
     (if involved in that project) must still be SHAG’s wholly-owned subsidiary and either general
18
     partner or a member of the LLC general partner;3 and (4) SHAG must be “then a qualified
19
     nonprofit organization.” Dkt. 88 (Woolford Decl.) Exs. E-M. These conditions do not include
20
     receipt of a third party offer or an intention by the partnership (with AMTAX’s consent) to sell. If
21
     the parties had wanted to add such conditions, they knew how to do so, and did so in a subsequent
22
     project. See Dkt. 85 at 19; Dkt. 88 (Woolford Decl.) Ex. N (Right of First Refusal Agreement for
23
     Ballinger Court project, which explicitly requires a third-party offer acceptable to the partnership,
24
     3
       In Lakewood, Alderwood, and Woodlands, Section 7.4L requires that SHAC be “then a qualified corporation with
25
     respect to” SHAG as defined by Section 42(h)(5)(D)(ii), which requires that it be wholly owned by a qualified
     nonprofit organization (here, SHAG). Dkt. 88 (Woolford Decl.) Exs. G, H, M.
26
      Senior Housing Assistance Group’s and Senior Housing Assistance    HILLIS CLARK MARTIN & PETERSON        P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’       999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                        Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 11                                           Telephone: (206) 623-1745
                                                                         Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 13 of 27




 1   but which contains no expiration date for the ROFR right). AMTAX cannot now ask the Court to

 2   write new conditions into the seven contracts at issue. E.g., Hearst Commc’ns, Inc. v. Seattle

 3   Times Co., 154 Wash.2d 493, 510 (2005) (courts are not “at liberty” to “rewrite” contracts). As

 4   described in SHAG’s Motion for Summary Judgment, Dkt. 85, the conditions the parties actually

 5   included in Section 7.4L have been met, and SHAG should be permitted to exercise its Special

 6   ROFRs.

 7           B.      SHAG’S SPECIAL ROFR IS NOT, AND CANNOT BE CONVERTED INTO, A
                     COMMON LAW RIGHT OF FIRST REFUSAL
 8
             AMTAX argues the term “Right of First Refusal,” as used in Section 7.4L, is “not
 9
     affirmatively defined anywhere in the Partnership Agreements,” and that the Court should
10
     therefore look to dictionary sources and the common law to supply a definition. Dkt. 89 (AMTAX
11
     Mot.) at 20. The Court cannot do that. As the dictionary and common law sources cited by
12
     AMTAX all confirm, a common law right of first refusal is a right to buy on the same terms—
13
     including price—offered by a third party. See id. at 14 (citing the MERRIAM-WEBSTER
14
     DICTIONARY, BLACK’S LAW DICTIONARY, and case law). Here, the parties negotiated a purchase
15
     right that renders third-party terms irrelevant. The parties pre-determined the purchase terms
16
     under the Special ROFR and included them in Section 7.4L, so it is not possible simply to import
17
     the dictionary definition of a “right of first refusal.” And courts do not apply a term’s “plain” or
18
     “ordinary” meaning when the parties have shown they intended that term to mean something
19
     different. E.g., Hearst Commc’ns, Inc., 154 Wash.2d 493, 504 (2005) (“We generally give words
20
     in a contract their ordinary, usual, and popular meaning unless the entirety of the agreement
21
     clearly demonstrates a contrary intent.” (Emphasis added)).
22
             The Special ROFR’s “definition” is supplied by Section 7.4L’s express terms. See Kelly v.
23
     Ammex Tax & Duty Free Shops W., Inc., 162 Wash. App. 825, 832-33 (2011) (holding that the
24
     express terms of a right titled “Right of First Refusal” described, in substance, a “right of first
25
     offer,” no matter its title in the contract); accord Overton v. Bengel, 139 S.W.3d 754, 757
26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 12                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 14 of 27




 1   (Tex. App. 2004) (finding “the very nature of an option contract” is the “right to purchase

 2   property for a fixed price within a set time period” (there, thirty days), and holding a contract

 3   provision with those features—but called a “right of first refusal”—was actually an option).

 4   SHAG has the right to “purchase the Project” if it meets the explicit criteria tied to whether SHAG

 5   has continued to fulfill its expected role in the project, i.e., acting as a qualified nonprofit operator

 6   of the project and ensuring both the proper operation of the LIHTC property and the favorable tax

 7   treatment so important to the partnership (including AMTAX). See Dkt. 88 (Woolford Decl.)

 8   Exs. E-F §§ 2.3, 7.4L; accord Dkt. 93 (First Park Decl.) ¶¶ 22-29 (describing the reasons for the

 9   conditions to SHAG’s Special ROFR exercise). AMTAX cannot now rewrite the contract to make

10   the Special ROFRs something they are not: common law rights of first refusal subject to

11   AMTAX’s control.

12           C.      SHAG’S INTERPRETATION OF SECTION 7.4L DOES NOT RENDER THE
                     SECTION 7.4J OPTIONS SUPERFLUOUS
13
             AMTAX claims that SHAG’s Special ROFR rights cannot be unilaterally exercisable,
14
     pursuant to Section 7.4L’s express terms, because the Special ROFRs would then render the
15
     options described in Section 7.4J “superfluous.” Dkt. 89 (AMTAX Mot.) at 23. They do no such
16
     thing. The options are held by the General Partner, not SHAG. See Dkt. 88 (Woolford Decl.)
17
     Exs. E-M § 7.4J; Dkt. 93 (First Park Decl.) ¶ 12. If SHAG were to elect not to exercise its Special
18
     ROFR for any project, the General Partner could still exercise its option. The different parties
19
     have different rights.
20
             Even in cases where the General Partner (the option holder) happens to be SHAG or
21
     SHAC, the options serve a separate purpose from the Special ROFRs. The options described in
22
     Section 7.4J are essentially condition-less. See Dkt. 88 (Woolford Decl.) Exs. E-M § 7.4J. They
23
     permit the General Partner to exercise within two years after close of the compliance period so
24
     long as the General Partner is willing to pay the greater of fair market value or a different pre-
25
     determined price similar to the price set in Section 7.4L. See id. SHAG’s Special ROFR, on the
26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 13                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 15 of 27




 1   other hand, has conditions. To exercise, SHAG must still be lessee and operator of the project,

 2   must still be a qualified nonprofit organization, and, in cases where SHAC is involved in the

 3   project, be the owner of SHAC, and SHAC must still be a General Partner or a member of an LLC

 4   general partner. See id. § 7.4L. At the time the partnership agreements were signed (17 or 18 years

 5   ago), it was not a foregone conclusion that SHAG would satisfy those criteria at the end of the

 6   compliance period. Even in the case of Auburn Court, for example, where SHAG is the General

 7   Partner, if SHAG were not still lessee and operator of the project it could not exercise its Special

 8   ROFR but could exercise its Section 7.4J option. And, depending on Auburn Court’s fair market

 9   value at the time of exercise, an option exercise might have been within SHAG’s financial

10   capability.

11           The rights in Sections 7.4J and 7.4L thus serve different purposes for different entities.

12   The options in Section 7.4J ensure that the “General Partner”—no matter which entity holds that

13   role—has two years in which to buy the project at fair market value or greater. SHAG’s Special

14   ROFR under Section 7.4L is different: it was granted only to SHAG, and is exercisable only if

15   SHAG continues to meet Section 7.4L’s express conditions. Because the rights under

16   Sections 7.4J and 7.4L are different, neither is rendered superfluous under SHAG’s interpretation

17   of Section 7.4L, even where SHAG is both the General Partner and the Special ROFR holder, as

18   in Auburn Court (and only in Auburn Court).

19           D.      THE CONTRACT CONTROLS AND IS CONSISTENT WITH CONGRESSIONAL INTENT

20           AMTAX also claims that SHAG’s Special ROFRs cannot be unilaterally exercisable

21   because Congress considered calling the right described in Code Section 42(i)(7) an “option”

22   instead of a “right of 1st refusal” and ultimately rejected that idea. Dkt. 89 (AMTAX Mot.)

23   at 24-27. AMTAX cites a law review article suggesting Congress was concerned that granting a

24   below-market option (which any rational holder would eventually exercise) would curtail the

25   owner’s economic interests in the project enough that the mere grant of the option would be, for

26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 14                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 16 of 27




 1   certain tax purposes, treated like a sale of the project, and shift the rights to the tax benefits

 2   (which go to the “owner”) from the nominal owner to the below-market option holder. See

 3   Tracy A. Kaye, Sheltering Social Policy in the Tax Code: The Low-Income Housing Credit,

 4   38 Villanova L. Rev. 871, 889-93 (1993). AMTAX argues Congress used the words “right of 1st

 5   refusal” instead of “option” to ensure that a below-market option holder would not immediately

 6   be considered the true “owner” of a project and thereby shift entitlement to the LIHTC tax credits

 7   from the limited partnership (and its investor limited partner) to the option holder. See Dkt. 89

 8   (AMTAX Mot.) at 25.

 9           AMTAX reads too much into this legislative history. First, Section 42(i)(7) is a safe

10   harbor provision that expressly ensures that the purchase right described in that provision will not

11   jeopardize the project owner’s right to the tax credits. 26 U.S.C. § 42(i)(7). If, as AMTAX claims,

12   the tax “ownership” problem was solved by describing a below-market common law right of first

13   refusal rather than a below-market option, there would have been no need for the safe harbor

14   component of that provision at all. Parties would already have been safe in granting below-market

15   common law rights of first refusal. AMTAX is thus asking the Court to interpret the

16   Section 42(i)(7) safe harbor provision in a manner that renders the “safe harbor” component of it

17   superfluous—something the Court cannot do. E.g., Nieto v. Ecker, 845 F.2d 868, 873 (9th Cir.

18   1988) (cannot interpret statute in a manner that renders a provision superfluous). For the “safe

19   harbor” in Section 42(i)(7) to have meaning, the right described by Congress in Section 42(i)(7)

20   must be something different from a common law right of first refusal.

21           Second, even if Congress was concerned about the grant of a below-market option so

22   readily exercisable that it could reasonably be treated as a sale at the time of its grant, no such

23   option exists here. The Special ROFR in this case is contingent, by design, on factors that would

24   not be known until at least after the close of the compliance-period. At the time the Special ROFR

25   was included in the partnership agreements the parties may have expected it would be exercised,

26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON    P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 15                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
                Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 17 of 27




 1   but it would not have been a certainty that SHAG—15 years later—would still be in a position to

 2   meet all of the conditions required by Section 7.4L, including, for example, that it still act as the

 3   lessee and operator of the projects. SHAG’s right was thus contingent on its continued beneficial

 4   involvement in the projects for at least 15 years, and cannot reasonably be interpreted to fall

 5   within the class of readily exercisable “options” that AMTAX claims caused Congress concern.

 6              The Court should thus enforce the terms of the parties’ contracts as written. Indeed, the

 7   only court to have considered AMTAX’s legislative history argument, the Massachusetts Supreme

 8   Court, held that no matter what Congress may have intended, the parties’ contract terms control.4

 9   Homeowner’s Rehab, 479 Mass. at 761-62 (a Section 42 ROFR should be interpreted in a certain

10   way “unless otherwise negotiated between the parties”). And the contract terms control even if

11   there may be a “risk of unintended tax implications” for the partnership. Id. at 762 n.15.

12              In Homeowner’s Rehab, the Massachusetts Supreme Court acknowledged the legislative

13   history argument AMTAX makes here, id. at 755-56, but, against that backdrop, still interpreted

14   the parties’ contract in a manner consistent with Congress’s intent to facilitate the inexpensive

15   transfer of LIHTC properties to nonprofits, and in a manner that did not require the Court to

16   assume “the parties had negotiated an agreement that could bar the nonprofit . . . from ever

17   purchasing the property at a favorable price.” Id. at 759-60. The Court focused on the specific

18   terms of the parties’ agreement and held it permitted the nonprofit general partner (and Section 42

19   ROFR holder) to solicit a third-party offer for the express purpose of triggering its Section 42

20   ROFR and defeating the third-party offer, all without the investor limited partner’s consent. See

21   id. at 756-63.

22              While the ultimate result in Homeowner’s Rehab was correct, the Court’s reasoning, and

23   the facts in that case, led to the convoluted outcome that, for the nonprofit to exercise its

24   Section 42 ROFR (which had a 4-year exercise window), it should—without the investor’s

25   4
       The entity that now manages AMTAX, Denver-based Alden Torch Financial, LLC, also managed the investor
     limited partner in Homeowner’s Rehab. Ewart Resp. Decl. Ex. B.
26
         Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON      P.S.
         Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
         Motion for Summary Judgment                                       Seattle, Washington 98104
         (2:17-cv-01115-RSM) - 16                                          Telephone: (206) 623-1745
                                                                           Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 18 of 27




 1   permission—solicit an enforceable offer from a third party that would never be accepted for the

 2   sole purpose of triggering a right that the investor limited partner did not want the nonprofit to

 3   exercise. A contract should not need to be structured in this way. Such a structure requires the

 4   nonprofit to jump through meaningless hoops to achieve indirectly what AMTAX claims cannot

 5   be achieved directly: the unilateral exercise of a Section 42 ROFR.

 6           The contracts in this case are different, and do not require SHAG to jump through such

 7   hoops. The Section 42 ROFR in Homeowner’s Rehab was drafted differently from the Special

 8   ROFR here, and made it clear that the property would be “offered” to the nonprofit only if the

 9   partnership were going to sell the property. See Homeowner’s Rehab, Inc. v. Related Corp. V SLP,

10   LP, No. SUCV20143807BLS2, 34 Mass. L. Rptr. 14, at *2 (Sept. 13, 2016) (unpublished)

11   (quoting the right of first refusal provision at greater length). Here, Section 7.4L says nothing

12   about third-party offers, investor limited partner consent, or a partnership decision to sell, and no

13   reasonable reading of Section 7.4L would require SHAG to solicit or wait for a third-party offer—

14   knowing it would never be accepted—for the sole purpose of triggering a right that Section 7.4L

15   says can be exercised without going through any of that charade. SHAG has the straightforward

16   right simply “to purchase the Project” if it meets the conditions expressly listed in Section 7.4L.

17           Code Section 42(i)(7) does not foreclose this interpretation. In fact, Section 42(i)(7) does

18   not prohibit parties in LIHTC partnerships from granting any particular contractual purchase right,

19   it merely offers a safe harbor for the right described in that provision. 26 U.S.C. § 42(i)(7)(A)

20   (“No Federal tax benefit shall fail to be allowable…”). Parties can lawfully negotiate any purchase

21   rights they desire. If those purchase rights fall outside a safe harbor there may or may not be tax

22   consequences (something not alleged here), but the parties’ agreement controls in either case.

23   Here, the parties ensured that SHAG’s purchase rights could not be exercised until after the end of

24   the time period during which any tax credits might be subject to recapture, see Homeowner’s

25   Rehab, 479 Mass. at 744, and after SHAG had fulfilled its expected role in the projects. The Court

26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 17                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 19 of 27




 1   thus can and should interpret Section 7.4L and Code Section 42(i)(7) in a way that is consistent

 2   with both the parties’ intent and Congress’s “key policy goal[]” of ensuring “that affordable

 3   housing remains affordable in the long term” by facilitating ownership by nonprofits.

 4   Homeowner’s Rehab, 479 Mass. At 754-55.

 5           E.      AMTAX DOES NOT HAVE THE RIGHT TO BLOCK SHAG’S SPECIAL ROFR

 6           Based on its interpretation of SHAG’s Special ROFR, AMTAX claims an “absolute right

 7   to block” any sale other than a sale pursuant to the General Partner’s option in Section 7.4J or “a

 8   sale to SHAG pursuant to the valid exercise of its ROFR, once this right has been triggered by

 9   the Partnership’s (and Limited Partners’) willingness to accept a bona-fide third party offer.”

10   Dkt. 89 (AMTAX Mot.) at 27 (emphasis added). This is wrong. As discussed above,

11   Section 7.4L does not require a bona fide third-party offer or AMTAX’s willingness to accept

12   such an offer. In addition, Section 4.5A(iii) makes it clear that AMTAX does not have the right

13   to consent to an exercise of SHAG’s Special ROFR:

14           the Investor Limited Partners shall have the right . . . with consent of all
             remaining Partners, to approve or disapprove the sale of all or substantially all of
15           the assets of the Partnership (other than a sale pursuant to the Option described
             in Section 7.4J or the Special ROFR described in Section 7.4L).
16
     E.g., Dkt. 88 (Woolford Decl.) Ex. F § 4.5A(iii) (emphasis added).
17
             AMTAX insists this exclusionary provision means only that AMTAX cannot block a
18
     Special ROFR exercise after AMTAX has already approved a third-party sale, Dkt. 89 (AMTAX
19
     Mot.) at 27, but that interpretation would render this provision meaningless. Section 4.5A(iii)
20
     confirms that AMTAX does not have the right to consent to two types of sales (the option and the
21
     Special ROFR), but AMTAX argues that for one of those two types of sales AMTAX would
22
     retain the right to do indirectly what Section 4.5A(iii) says it cannot do directly: block SHAG’s
23
     Special ROFR exercise. This is neither a logical nor permissible interpretation of
24
     Section 4.5A(iii). See Ibrahim v. AIU Ins. Co., 177 Wash. App. 504, 515 (2013) (courts should
25
     give “meaning to all provisions” and not “render some superfluous or meaningless”).
26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 18                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 20 of 27




 1           AMTAX also notes that another provision, Section 7.1B(viii) (which says the General

 2   Partner cannot sell the property except with Investor Limited Partner consent to the terms), does

 3   not exclude the General Partner’s option or the Special ROFR, and that if the parties had

 4           intended to allow the General Partner to consent unilaterally to a third-party sale
             in order to trigger SHAG’s ROFR against the Limited Partners’ objection, they
 5           could have and would have included language in Section 7.1B(viii) that limited
             the categorical prohibition on the General Partner’s unilateral sale of the Project.
 6
     Dkt. 89 (AMTAX Mot.) at 27. This is also wrong. First, unlike Section 4.5A(iii),
 7
     Section 7.1B(viii) excludes neither the General Partner’s option under Section 7.4J nor SHAG’s
 8
     Special ROFR under Section 7.4L. AMTAX does not contend this absence subjects the General
 9
     Partner’s option to AMTAX’s prior approval. Second, where two provisions conflict, the Court
10
     must give effect to the more specific provision. E.g., Foote v. Viking Ins. Co. of Wis.,
11
     57 Wash. App. 831, 834-35 (1990). Section 4.5A(iii) plainly and specifically excludes SHAG’s
12
     Special ROFR from AMTAX’s consent, and that exclusion must be given effect. Indeed, one
13
     would expect that this limitation on the Investor Limited Partner would be located in a section of
14
     the contract focused on the Investor Limited Partner’s powers (like Section 4.5A(iii)) rather than
15
     a section focused on the General Partner’s powers (like Section 7.1B(viii)).
16
             F.      AMTAX’S INTERPRETATION WOULD RENDER SHAG’S SPECIAL ROFR
17                   VALUELESS
18           AMTAX’s interpretation of SHAG’s Special ROFR would make it impossible to exercise.
19   First, as described above, AMTAX argues that any sale to SHAG pursuant to Section 7.4L would
20   have to be at least indirectly approved by AMTAX during the short two-year exercise window
21   after the compliance period ends. In other words, AMTAX would have to agree to a third-party
22   sale during those two years knowing such a sale would—under AMTAX’s view of Section 7.4L—
23   permit SHAG to buy the project at a significantly below-market price. AMTAX would have no
24   incentive to approve such a third-party sale during those two years when any sale after that time
25   would be at fair market value.
26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 19                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
                Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 21 of 27




 1              Second, AMTAX claims that, as a condition to exercise of the Special ROFR, the

 2   partnership (including AMTAX) must agree to accept a bona fide third-party offer during

 3   SHAG’s two-year exercise window. This, too, would never happen. Of the third-party offers

 4   SHAG has received to date, AMTAX ridicules as “sham” offers any offers that were solicited,

 5   faults other offers (no matter how genuine) as insufficient if not in the form of final binding

 6   agreements, and complains that the offers are irrelevant if not actually accepted by the

 7   partnerships before SHAG exercises its Special ROFR rights. Dkt. 89 (AMTAX Mot.) at 20,

 8   27-29. At the same time, AMTAX criticizes SHAG for “deceiv[ing] unwitting third parties”

 9   because SHAG did not tell those third parties, while they were making offers, that SHAG held a

10   Special ROFR for each project. Id. at 18 n.4. Thus, under AMTAX’s theory of the case, the

11   following would have to occur before SHAG could exercise a Special ROFR: During SHAG’s

12   two-year exercise window the partnerships would need to receive unsolicited third-party offers.

13   The partnerships would then need to tell the third parties that SHAG holds a below-market right

14   of first refusal that can be exercised only during a two-year time frame. The third parties would

15   then need to agree to proceed, nevertheless, with all due diligence and other work necessary to

16   bring the parties to a final, binding agreement to buy the project, and then the partnerships

17   (including AMTAX) would need to agree to enter into the agreement to sell the project. Only then

18   could SHAG, in AMTAX’s view, exercise its Special ROFR.5

19              AMTAX’s interpretation is unreasonable, to say the least, and would render SHAG’s

20   Special ROFRs valueless. AMTAX faults SHAG for deceiving third parties, but AMTAX’s

21   interpretation of Section 7.4L is even more injurious to third parties. Even though in exercising its

22   Special ROFRs SHAG felt it prudent also to transmit third-party offers (solicited or not) out of

23   concern for the legal position AMTAX would (and did) take, SHAG has had no inclination to put

24
     5
      Presumably, the third-party buyer would also want to ask SHAG whether it actually intended to exercise its Special
25
     ROFR, which would force SHAG to answer truthfully and risk the third party breaking off its time-consuming
     negotiations before a final agreement could be reached.
26
         Senior Housing Assistance Group’s and Senior Housing Assistance    HILLIS CLARK MARTIN & PETERSON         P.S.
         Corporation’s Response to Defendants and Counter-Plaintiffs’       999 Third Avenue, Suite 4600
         Motion for Summary Judgment                                        Seattle, Washington 98104
         (2:17-cv-01115-RSM) - 20                                           Telephone: (206) 623-1745
                                                                            Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 22 of 27




 1   a third party through all the steps AMTAX claims are necessary to trigger the exercise of SHAG’s

 2   Special ROFR. The parties cannot have intended, and Section 7.4L does not require, such a

 3   wasteful and futile charade. If AMTAX were willing to approve a third-party sale during SHAG’s

 4   two-year exercise window, it should be equally willing to consent to a direct sale to SHAG

 5   pursuant to its Special ROFR rights without needlessly involving a third-party.

 6           At bottom, AMTAX claims it has the right, either directly or indirectly, to decide whether

 7   the projects will be sold to SHAG on the terms the parties agreed to nearly 20 years ago. AMTAX

 8   does not have that right under Sections 7.4L and 4.5A(iii), or under any common sense reading of

 9   the contracts. AMTAX’s unreasonable interpretation of Section 7.4L would permit exercise of

10   SHAG’s Special ROFR only under conditions that do not appear in the contracts and will almost

11   certainly never exist. It would thus render the Special ROFR valueless to SHAG, and would result

12   in an interpretation of Section 7.4L that would not give effect to the parties’ intent—at the time of

13   contracting, and as expressed in Sections 7.4L and 4.5A(iii)—that SHAG be given its own,

14   meaningful opportunity to buy the projects after the close of the compliance periods. The Court

15   cannot and should not accept AMTAX’s interpretation. E.g., Int’l Marine Underwriters,

16   179 Wash.2d at 282 (courts must give effect to the parties’ intent at the time of contracting);

17   Hartford Fire Ins. Co., 183 Wash. App. at 608 (courts should not interpret contracts in ways that

18   lead to “absurd results”); Ibrahim, 177 Wash. App. at 515 (courts should give “meaning to all

19   provisions” and not “render some superfluous or meaningless”); cf. Homeowner’s Rehab,

20   479 Mass. At 759 (“Consequently, if we were to interpret the right of first refusal to require the

21   consent of the special limited partner, the nonprofit developer could be denied any meaningful

22   opportunity to acquire the property interest at the § 42 price.”)

23           G.      EVEN UNDER AMTAX’S INTERPRETATION OF THE CONTRACTS, THE MERIDIAN
                     COURT SPECIAL ROFR WAS PROPERLY EXERCISED
24
             In addition to the third-party offer that existed for Meridian Court, the LLC general partner
25
     in Meridian exercised its purchase option before SHAG exercised its Special ROFR. Dkt. 88
26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 21                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
                Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 23 of 27




 1   (Woolford Decl.) ¶ 36, Exs. Q-R; Dkt. 93 (First Park Decl.) ¶ 42, Ex. I. Because SHAG’s Special

 2   ROFR has priority over the option (SHAG’s Section 7.4L rights exist “[n]otwithstanding” the

 3   rights granted in Sections 7.4J and K), the Special ROFR must be able to trump the option, even

 4   under AMTAX’s interpretation. The LLC general partner in Meridian agrees that SHAG’s Special

 5   ROFR trumps the general partner’s option. Dkt. 93 (First Park Decl.) ¶ 42. AMTAX does not

 6   explain in its Motion why, in light of the option exercise, SHAG’s Special ROFR exercise in

 7   Meridian should be held invalid.

 8              H.      THE GLOBAL INDEMNITY AGREEMENT DOES NOT CHANGE THE ANALYSIS

 9              AMTAX also contends that SHAG’s “Global Indemnity Agreement” with for-profit

10   PNCC precludes SHAG from exercising its Special ROFR. AMTAX argues that Congress

11   intended to promote nonprofit ownership of LIHTC properties after the compliance period, and

12   that SHAG’s Global Indemnity Agreement with for-profit PNCC thwarts this Congressional

13   purpose. Dkt. 89 (AMTAX Mot.) at 29-30. The Global Indemnity Agreement does no such thing.

14              The Global Indemnity Agreement by its terms only maintains for PNCC, after a Special

15   ROFR exercise, whatever economic interest, if any, PNCC has in any particular project before a

16   Special ROFR exercise.6 Dkt. 93 (First Park Decl.) ¶¶ 47-49. There will be no joint ownership of

17   the projects. SHAG will own 100 percent of the property after a Special ROFR exercise but, if the

18   Global Indemnity Agreement is triggered, SHAG will ensure that PNCC’s economic interests in

19   the property remain otherwise unchanged.7 Id. Because PNCC’s economic interests are the same

20   both before and after a Special ROFR exercise, PNCC is economically indifferent to whether

21   SHAG successfully exercises its Special ROFR. Id. And because PNCC does not benefit

22
     6
23     AMTAX claims PNCC’s economic interest will be equivalent to 90 percent of each project’s value, based on a
     years-old email from Bryan Park to SHAG’s Executive Director, Jay Woolford. Dkt. 89 (AMTAX Mot.) at 7;
     Dkt. 90 (Pettit Decl.) Ex. J. This is wrong. PNCC’s interest in each project varies, and whatever its interest, it will be
24   unchanged from the status quo under the existing partnerships, except that the projects, after a Special ROFR
     exercise, will be owned entirely by SHAG rather than the limited partnerships. Second Park Decl. ¶ 25-26.
25   7
       Because SHAG has never actually exercised a Special ROFR, this aspect of the Global Indemnity Agreement has
     never been implemented. The parties will not implement it in a manner that runs afoul of legal requirements.
26
         Senior Housing Assistance Group’s and Senior Housing Assistance        HILLIS CLARK MARTIN & PETERSON            P.S.
         Corporation’s Response to Defendants and Counter-Plaintiffs’           999 Third Avenue, Suite 4600
         Motion for Summary Judgment                                            Seattle, Washington 98104
         (2:17-cv-01115-RSM) - 22                                               Telephone: (206) 623-1745
                                                                                Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 24 of 27




 1   economically from a Special ROFR exercise, any benefit obtained from a Special ROFR

 2   (including ultimate ownership of the property) flows only to SHAG. Id. Section 42(i)(7) does not

 3   preclude an agreement like the Global Indemnity Agreement, and the Global Indemnity

 4   Agreement between SHAG and PNCC does not affect AMTAX’s rights in any way.

 5           As noted in SHAG’s Motion for Summary Judgment, AMTAX raised concerns about the

 6   Global Indemnity Agreement with the Washington State Housing Finance Commission (the “State

 7   Housing Commission”), the state agency tasked with determining whether a nonprofit is

 8   impermissibly affiliated with or controlled by a for-profit entity. See 26 U.S.C. § 42(h)(5)(c). The

 9   Commission concluded the Global Indemnity Agreement is consistent with SHAG’s mission and

10   does not affect SHAG’s status as a qualified nonprofit under the LIHTC statute. Dkt. 88

11   (Woolford Decl.) Ex. D. Section 42(i)(7)(A) requires only that the statutory “right of 1st refusal”

12   be held by a qualified nonprofit. As explained in SHAG’s motion, Dkt. 85, SHAG meets that

13   standard.

14           I.      BRYAN PARK DOES NOT CONTROL SHAG

15           AMTAX suggests throughout its Motion that SHAG’s longtime working relationship with

16   PNCC and its owner, Bryan Park, somehow makes SHAG something other than a legitimate

17   nonprofit. Dkt. 89 (AMTAX Mot.) at 7, 10 n.1, 12-13. Leaving aside the fact that AMTAX has

18   for years benefitted from SHAG’s nonprofit status and the favorable tax treatment the projects

19   received as a result, and that one of the partnerships’ only purposes was to contract with SHAG to

20   receive that favorable tax treatment, AMTAX’s argument simply misses the mark. SHAG asked

21   the State Housing Commission to confirm that SHAG is neither improperly affiliated with nor

22   improperly controlled by PNCC, and AMTAX participated extensively in the Commission’s

23   analysis. The Commission concluded SHAG’s relationship with PNCC is not improper, and

24

25

26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 23                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
              Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 25 of 27




 1   serves to further SHAG’s mission. Dkt. 88 (Woolford Decl.) Ex. D at 43. The Court need not and

 2   should not revisit that analysis here.8

 3           J.       SHAG AND SHAC HAVE BREACHED NO FIDUCIARY DUTIES TO AMTAX

 4           Finally, AMTAX contends SHAG, SHAC, and the other General Partners have breached

 5   fiduciary duties to AMTAX in attempting to facilitate the exercise of SHAG’s Special ROFRs.

 6   The only duties general partners have under Washington law are outlined in RCW 25.10.441.

 7   AMTAX does not identify which of those duties has been breached. See Dkt. 89 (AMTAX Mot.)

 8   at 23-24. Moreover, SHAG and the General Partners cannot breach their fiduciary duties when

 9   they are acting pursuant to their contractual rights. E.g., J&J Celcom v. AT&T Wireless Servs.,

10   Inc., 162 Wash.2d 102, 108 (2007). And AMTAX cannot have been injured for purposes of

11   proving breach of fiduciary duty simply by having to litigate this contract dispute; otherwise all

12   such disagreements would give rise to breach of fiduciary duty claims. See Dkt. 89 (AMTAX

13   Mot.) at 24. The parties are engaged in a genuine contract dispute. That, without more, does not

14   support a claim for breach of fiduciary duty under Washington law. See RCW 25.10.441.

15                                               IV.      CONCLUSION

16           AMTAX does not have the right to block SHAG’s Special ROFR exercises under any

17   reasonable interpretation of the partnership agreements. AMTAX asks the Court to adopt an

18   interpretation that assumes the parties gave SHAG a purchase right it could never hope to

19   exercise. That interpretation of the contracts is unreasonable and inconsistent with the contracts’

20   plain language, the parties’ intent, and Congress’s intent in providing a means by which

21   nonprofits can eventually assume ownership of LIHTC projects. The Court should deny

22   AMTAX’s Motion for Summary Judgment and enter summary judgment for SHAG.

23

24
     8
       AMTAX misrepresents the evidence it cites, in any event. The examples of “control” it cites on page 13 of its
25
     Motion, for example, amount at most to participation and involvement, which are different, as a legal matter, from
     control.
26
      Senior Housing Assistance Group’s and Senior Housing Assistance        HILLIS CLARK MARTIN & PETERSON         P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’           999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                            Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 24                                               Telephone: (206) 623-1745
                                                                             Facsimile: (206) 623-7789
            Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 26 of 27




 1          DATED this 14th day of December, 2018.

 2                                             HILLIS CLARK MARTIN & PETERSON P.S.

 3                                             By    s/ Jake Ewart     __________________
                                                     Laurie Lootens Chyz, WSBA #14297
 4                                                   Jake Ewart, WSBA #38655
                                                     Jessica C. Kerr, WSBA #49866
                                                     999 Third Avenue, Suite 4600
 5                                                   Seattle, WA 98104
                                                     Tel: (206) 623-1745; Fax: (206) 623-7789
 6                                                   E-mail: laurie.chyz@hcmp.com
                                                     jake.ewart@hcmp.com
 7                                                   jessica.kerr@hcmp.com
 8                                             Attorneys for Senior Housing Assistance Group and
                                               Senior Housing Assistance Corporation
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
     Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
     Motion for Summary Judgment                                       Seattle, Washington 98104
     (2:17-cv-01115-RSM) - 25                                          Telephone: (206) 623-1745
                                                                       Facsimile: (206) 623-7789
             Case 2:17-cv-01115-RSM Document 99 Filed 12/14/18 Page 27 of 27




 1                                         CERTIFICATE OF SERVICE

 2           I hereby certify that on the 14th day of December, 2018, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification to

 4   all counsel of record.

 5
             DATED this 14th day of December 2018, at Seattle, Washington.
 6
                                                       By___s/ Jake Ewart___________
 7                                                        Jake Ewart, WSBA #38655
                                                          Hillis Clark Martin & Peterson P.S.
 8                                                        999 Third Avenue, Suite 4600
                                                          Seattle, Washington 98104
 9                                                        Telephone: (206) 623-1745
                                                          Facsimile: (206) 623-7789
10                                                        Email: jake.ewart@hcmp.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      Senior Housing Assistance Group’s and Senior Housing Assistance   HILLIS CLARK MARTIN & PETERSON   P.S.
      Corporation’s Response to Defendants and Counter-Plaintiffs’      999 Third Avenue, Suite 4600
      Motion for Summary Judgment                                       Seattle, Washington 98104
      (2:17-cv-01115-RSM) - 26                                          Telephone: (206) 623-1745
                                                                        Facsimile: (206) 623-7789
